Name: Council Regulation (EC) NoÃ 615/2008 of 23Ã June 2008 amending Regulation (EC) NoÃ 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands and amending Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  cooperation policy;  natural environment;  agricultural policy;  regions and regional policy
 Date Published: nan

 28.6.2008 EN Official Journal of the European Union L 168/1 COUNCIL REGULATION (EC) No 615/2008 of 23 June 2008 amending Regulation (EC) No 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands and amending Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Article 1 of Council Regulation (EC) No 1405/2006 (2) lays down the scope of application of the Regulation and gives the definition of the smaller islands. Experience from the application of that Regulation shows that the scope of the Regulation should be adapted. (2) Article 3 of Regulation (EC) No 1405/2006 introduces specific supply arrangements aiming at easing the problems deriving from the particular geographical situation of some of the Aegean islands imposing additional transport costs in supplying products which are essential for human consumption, for processing or as agricultural inputs. These essential products are included in Annex I to the Treaty. Therefore, Article 3 should be amended in order to include reference to the Annex I in question, thus limiting the scope of the Article to these products only. (3) Article 6 of Regulation (EC) No 1405/2006 provides for the procedure for adoption of detailed rules for the application of Chapter II of Regulation (EC) No 1405/2006. As a similar provision is laid down in Article 14 of the said Regulation concerning the implementation of the Regulation in its entirety, Article 6 should therefore be deleted. (4) Article 7 of Regulation (EC) No 1405/2006 introduces measures to assist local agricultural products in general, thus having a wider scope than Article 3. Therefore, Article 7 should be amended to include a reference to Title II of Part Three of the Treaty, thus covering products of the soil, of stock farming and of fisheries and products of first-stage processing directly related to these products. (5) Article 9(e) of Regulation (EC) No 1405/2006 refers, among other issues to be included in the support programme, to provisions for checks and administrative penalties. However, national provisions on checks and administrative penalties cannot be the subject of approval in the framework of the Community support programme for the smaller Aegean islands. These national measures may only be communicated to the Commission in accordance with Article 16 of that Regulation. Therefore, Article 9(e) should be amended in order to exclude any provisions for checks and administrative penalties to be included in the programme submitted by the competent authorities of Greece. (6) Regulation (EC) No 1405/2006 should therefore be amended accordingly. (7) Most of the measures referred to in Chapter III of Regulation (EC) No 1405/2006 constitute direct payments and should as such be referenced in Council Regulation (EC) No 1782/2003 (3). Due to an error, the entry for the Aegean Islands was incorrectly deleted from Annex I to Regulation (EC) No 1782/2003 by Article 20(3) of Regulation (EC) No 1405/2006. Annex I should therefore be corrected with effect from the date of application of Regulation (EC) No 1405/2006, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1405/2006 is amended as follows: 1. Article 1(1) shall be replaced by the following: 1. This Regulation lays down specific measures on agriculture to remedy the difficulties caused by the remote and insular nature of the smaller Aegean islands, hereafter referred to as the smaller islands .; 2. Article 3(1) shall be replaced by the following: 1. Specific supply arrangements are hereby introduced for the agricultural products listed in Annex I to the Treaty ( the agricultural products ), which are essential in the smaller islands for human consumption, for the manufacture of other products or as agricultural inputs.; 3. Article 6 shall be deleted; 4. Article 7(1) shall be replaced by the following: 1. The support programme shall contain the measures needed to ensure continuity and development of local lines of agricultural production in the smaller islands within the scope of Title II of Part Three of the Treaty.; 5. Article 9(e) shall be replaced by the following: (e) the steps taken to ensure the support programme is implemented effectively and appropriately, including the arrangements for publicity, monitoring and evaluation;. Article 2 In Annex I to Regulation (EC) No 1782/2003 the following entry shall be inserted after POSEI: Aegean Islands Chapter III of Regulation (EC) No 1405/2006 (4) Direct payments within the meaning of Article 2 of this Regulation, under measures established in the programmes Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. However, Article 2 shall apply with effect from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 2008. For the Council The President I. JARC (1) Opinion of 5 June 2008 (not yet published in the Official Journal). (2) OJ L 265, 26.9.2006, p. 1. (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 479/2008 (OJ L 148, 6.6.2008, p. 1). (4) OJ L 265, 26.9.2006, p. 3.